Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the phrases, “[a]n imaging device and a method of imaging are disclosed,” and “a method of imaging is also disclosed,” contain legal phraseology. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/202065 A1) (hereinafter Wang) in view of Chen et al. (US 6,100,984 A) (hereinafter Chen). 

Regarding claim 1, Wang discloses a method of imaging [Paragraph [0003], Method for photographing an image], the method comprising:
controlling each of a plurality of liquid crystal cells included in an array [Paragraph [0023]-[0026], Driving module 13 configured to adjust focal length of each sub-liquid crystal lens 111 in liquid crystal lens array 11], such that each cell of the plurality provides electromagnetic radiation passing through the cell [Paragraph [0023]-[0026], each sub-liquid crystal lens 111 in liquid crystal lens array 11 allowing light to be focused in a plane], and wherein said controlling includes controlling the cells to form a plurality of lenses that focus electromagnetic radiation [Paragraph [0023]-[0026], Driving module 13 configured to adjust focal length of each sub-liquid crystal lens 111 in liquid crystal lens array 11 allowing light to be focused in a plane]; and
detecting the electromagnetic radiation that has passed through the liquid crystal cell [Paragraph [0023]-[0026], image sensor 12 detecting light from liquid crystal lens 11].
	However, Wang does not explicitly disclose controlling phase shifts provided by each of a plurality of liquid crystal cells included in an array, such that each cell of the plurality provides a phase shift to electromagnetic radiation passing through the cell, and wherein said controlling includes controlling the phase shifts of the cells to form a plurality of lenses.
Chen teaches of controlling phase shifts provided by each of a plurality of liquid crystal cells included in an array, such that each cell of the plurality provides a phase shift to electromagnetic radiation passing through the cell, and wherein said controlling includes controlling the phase shifts of the cells to form a plurality of lenses [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 is controlled to phase shift the light pattern from laser emitter 20 passing liquid crystal system 16]. This known technique is applicable to the method of Wang as they both share characteristics and capabilities, namely, they are directed to light and pattern generation. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Chen into Wang, to phase shift light to ensure accurate measurements and lighting upon the surfaces detected (Chen, Col. 3, ll. 1-9). Furthermore, one of ordinary skill in the art would have recognized that applying the 

Regarding claim 3, Wang and Chen disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses of further comprising sharpening one or more images corresponding to the detected electromagnetic radiation [Paragraph [0031]-[0032], Aberration correction sharpens images].

Regarding claim 5, imaging device claim 5 is drawn to the imaging device using/performing the same method as claimed in claim 1. Therefore claim 5 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above
Furthermore, Wang discloses an imaging device [Paragraph [0003], device for photographing an image] including:
[Paragraph [0023]-[0026] & [0030]-[0031], Figs. 3-4, each sub-liquid crystal lens 111 in liquid crystal lens array 11 allowing light to be focused in a plane, forming respective patches upon detector 12];
a detector [Paragraph [0023]-[0026], image sensor 12 as detector];
control electronics, wherein the control electronics is configured to control the liquid crystal cells of each patch to form each patch into a respective lens that focuses electromagnetic radiation towards the detector such that the patches form an array of lenses [Paragraph [0023]-[0026], [0030]-[0031] & [0037], Figs. 3-4, Driving module 13 as control electronics, electrically connected and configured to adjust focal length of each sub-liquid crystal lens 111 in liquid crystal lens array 11]; and
an image processor [Paragraphs [0034]-[0036], Camera device as image processor, processing images for display on three-dimensional display].

Regarding claim 6, Wang and Chen disclose the imaging device of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses wherein the liquid crystal cells of the plurality are electrically addressed [Paragraph [0023]-[0026], [0030]-[0031] & [0037], Figs. 3-4, Driving module 13 as control electronics, electrically connected and configured to adjust focal length of each sub-liquid crystal lens 111 in liquid crystal lens array 11].

Regarding claim 7, Wang and Chen disclose the imaging device of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses wherein the array is planar [Paragraph [0023]-[0026], [0030]-[0031] & [0037], Figs. 3-4 each sub-liquid crystal lens 111 in liquid crystal lens array 11, wherein crystal lens array 11 is a plane seen in Fig. 4];.

Regarding claim 8, Wang and Chen disclose the imaging device of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen teaches wherein the array is included in a liquid crystal spatial light modulator [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 is controlled to phase shift the light pattern from laser emitter 20 passing liquid crystal system 16].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Chen into Wang, to phase shift light to ensure accurate measurements and lighting upon the surfaces detected (Chen, Col. 3, ll. 1-9). Furthermore, one of ordinary skill in the art would have recognized that applying the known element of phase shifting in liquid crystal systems of Chen would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Chen to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such light generation techniques into similar systems and methods. Further, applying and controlling phase shifting in liquid 

Regarding claim 9, Wang and Chen disclose the imaging device of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen teaches wherein the liquid crystal spatial light modulator is a transmissive liquid crystal spatial light modulator [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 is controlled to phase shift the light pattern from laser emitter 20 passing, or transmissive, liquid crystal system 16].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Chen into Wang, to phase shift light to ensure accurate measurements and lighting upon the surfaces detected (Chen, Col. 3, ll. 1-9). Furthermore, one of ordinary skill in the art would have recognized that applying the known element of phase shifting in liquid crystal systems of Chen would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Chen to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such light generation techniques into similar systems and methods. Further, applying and controlling phase shifting in liquid crystal systems to Wang with their own liquid crystal array accordingly, would have 

Regarding claim 17, Wang disclose an imaging device comprising:
a liquid crystal including first and second liquid crystal cells, each of the first and second liquid crystal cells providing electromagnetic radiation passing through the cell, wherein the first and second liquid crystal cells are arranged in first and second patches, respectively [Paragraph [0023]-[0026] & [0030]-[0031], Figs. 3-4, each sub-liquid crystal lens 111 in liquid crystal lens array 11 allowing light to be focused in a plane, forming respective patches upon detector 12];
a detector [Paragraph [0023]-[0026], image sensor 12 as detector];
control electronics for controlling each of the first and second liquid crystal cells, such that each of the first and second patches focuses electromagnetic radiation towards the detector [Paragraph [0023]-[0026], [0030]-[0031] & [0037], Figs. 3-4, Driving module 13 as control electronics, electrically connected and configured to adjust focal length of each sub-liquid crystal lens 111 in liquid crystal lens array 11]; and
an image processor for generating an image from electromagnetic radiation detected by the detector [Paragraphs [0034]-[0036], Camera device as image processor, processing images and generating for display on three-dimensional display].
	However, Wang does not explicitly disclose a liquid crystal spatial light modulator including first and second liquid crystal cells, each of the first and second liquid crystal providing a phase shift to electromagnetic radiation passing through the cell, and the  control electronics for controlling the phase shifts provided by each of the first and second liquid crystal cells.
Chen teaches of a liquid crystal spatial light modulator including first and second liquid crystal cells, each of the first and second liquid crystal cells providing a phase shift to electromagnetic radiation passing through the cell [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 phase shifts the light pattern from laser emitter 20 passing liquid crystal system 16], and the control electronics for controlling the phase shifts provided by each of the first and second liquid crystal cells [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 is controlled by computer 12, as control electronics, to phase shift the light pattern from laser emitter 20 passing liquid crystal system 16]. This known technique is applicable to the method of Wang as they both share characteristics and capabilities, namely, they are directed to light and pattern generation. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Chen into Wang, to phase shift light to ensure accurate measurements and lighting upon the surfaces detected (Chen, Col. 3, ll. 1-9). Furthermore, one of ordinary skill in the art would have recognized that applying the known element of phase shifting in liquid crystal systems of Chen would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Chen to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the .

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/202065 A1) (hereinafter Wang) and Chen et al. (US 6,100,984 A) (hereinafter Chen) in view of Boon (US 5,654,805) (hereinafter Boon). 

Regarding claim 2, Wang and Chen disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Wang nor Chen disclose the particulars of claim 2.
Boon teaches of further comprising performing de-multiplexing on one or more images and/or signals from the detected electromagnetic radiation [Col. 9-10, ll. 7-16, Fig. 13(a), Demultiplexing method to create sub-images].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to integrate the image de-multiplexing scheme described in Boon, to for image transmission and reception (Boon, Cols. 1-2).

Regarding claim 4, Wang and Chen disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.

Boon teaches of further comprising super-resolving a plurality of images corresponding to the detected electromagnetic radiation [Col. 6-10, ll. 7-16, Fig. 7(a), superimposing sub-images onto main image, multiplexing images].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to integrate the image super-resolving scheme described in Boon, to for image transmission and reception (Boon, Cols. 1-2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/202065 A1) (hereinafter Wang) and Chen et al. (US 6,100,984 A) (hereinafter Chen) in view of Lu et al. (US 5,883,687 A) (hereinafter Lu). 

Regarding claim 10, Wang and Chen disclose the imaging device of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore Chen teaches of the liquid crystal spatial light modulator [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 is controlled by computer 12, as control electronics]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Chen into Wang, to phase shift light to ensure accurate measurements and lighting upon the surfaces detected (Chen, Col. 3, ll. 1-9).
is a reflective liquid crystal spatial light modulator.
	Lu teaches wherein the liquid crystal spatial light modulator is a reflective liquid crystal spatial light modulator [Cols. 3-5, ll. 4-55, Fig. 3, reflective liquid crystal system SLM].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the reflective liquid crystal system described in Lu into Wang, to phase shift light to ensure accurate measurements and lighting upon the surfaces detected (Chen, Col. 3, ll. 1-9).
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include in the imaging device of Wang the ability to utilize a reflective liquid crystal SLM by Lu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claims 11-13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/202065 A1) (hereinafter Wang) and Chen et al. (US 6,100,984 A) (hereinafter Chen) in view of Milnes et al. (US 2011/0128412 A1) (hereinafter Milnes). 

Regarding claim 11, Wang and Chen disclose the imaging device of claim 5, and are analyzed as previously discussed with respect to the claim.

Milnes teaches wherein each patch is formed of a contiguous group of liquid crystal cells of the plurality [Paragraphs [0031]-[0035], Fig. 1A, patches are formed from contiguous liquid crystal cells in SLM 102].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Milnes into Wang, to increase optical throughput and enable correction of coma and other aberrations (Milnes, Paragraph [0011]).

Regarding claim 12, Wang, Chen, and Milnes disclose the imaging device of claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Milnes teaches wherein the patches are rectangular in shape [Paragraphs [0031]-[0035] & [0053], Fig. 1A & 4, square (four-equal sided rectangle) patches are formed from contiguous liquid crystal cells in SLM 102 resultant from square apertures in SLM 202].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Milnes into Wang, to increase optical throughput and enable correction of coma and other aberrations (Milnes, Paragraph [0011]).

Regarding claim 13, Wang and Chen disclose the imaging device of claim 5, and are analyzed as previously discussed with respect to the claim.
However, Wang and Chen do not explicitly disclose the particulars of claim 13.
[Paragraphs [0031]-[0047], Fig. 1A, 2A-2D, Fixed lens 108 & 218b diverging optical lenses].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Milnes into Wang, to increase optical throughput and enable correction of coma and other aberrations (Milnes, Paragraph [0011]).

Regarding claim 18, Wang and Chen disclose the imaging device of claim 17, and are analyzed as previously discussed with respect to the claim.
However, Wang and Chen do not explicitly disclose the particulars of claim 18.
Milnes teaches of further comprising a fixed lens arranged in the optical path between the liquid crystal spatial light modulator and the detector [Paragraphs [0031]-[0047], Fig. 1A, 2A-2D, Fixed lens 108 & 218b located between SLM and detector].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Milnes into Wang, to increase optical throughput and enable correction of coma and other aberrations (Milnes, Paragraph [0011]).

Claims 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/202065 A1) (hereinafter Wang) and Chen et al. (US 6,100,984 A) (hereinafter Chen) in view of Holder et al. (US 4,637,571 A) (hereinafter Holder). 

Regarding claim 14, Wang and Chen disclose the imaging device of claim 5, and are analyzed as previously discussed with respect to the claim.
However, Wang and Chen do not explicitly disclose the particulars of claim 14.
Holder teaches wherein the imaging device is configured for use in or on a missile seeker [Col. 2, Fig. 1, missile with camera and lens, as imaging device].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the imaging device described in Wang and Chen into the missile of Holder, for observers utilizing the missile to observe a target scene (Holder, Col. 2).

Regarding claim 19, Wang and Chen disclose the imaging device of claim 17, and are analyzed as previously discussed with respect to the claim.
However, Wang and Chen do not explicitly disclose the particulars of claim 19.
Holder teaches wherein the imaging device is configured for use in or on a missile seeker [Col. 2, Fig. 1, missile with camera and lens, as imaging device].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the imaging device described in Wang and Chen into the missile of Holder, for observers utilizing the missile to observe a target scene (Holder, Col. 2).

Claims 15-16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. (US 4,637,571 A) (hereinafter Holder) in view of Wang et al. (WO 2017/202065 A1) (hereinafter Wang) and further in view of Chen et al. (US 6,100,984 A) (hereinafter Chen).

Regarding claim 15, Holder discloses a missile comprising an imaging device [Col. 2, Fig. 1, missile with camera and lens, as imaging device].
However, Holder does not explicitly disclose the imaging device of claim 5.
Wang in view of Chen teaches of the imaging device of claim 5 as outlined in the rejection above.
Wang teaches of an imaging device including:
an array including a plurality of liquid crystal cells, each liquid crystal cell of the plurality providing electromagnetic radiation passing through the cell, wherein the liquid crystal cells of the plurality form a plurality of patches [Paragraph [0023]-[0026] & [0030]-[0031], Figs. 3-4, each sub-liquid crystal lens 111 in liquid crystal lens array 11 allowing light to be focused in a plane, forming respective patches upon detector 12];
a detector [Paragraph [0023]-[0026], image sensor 12 as detector];
control electronics for controlling the liquid crystal cells of the plurality, wherein the control electronics is configured to control the liquid crystal cells of each patch to form each patch into a respective lens that focuses electromagnetic radiation towards the detector such that the patches form an array of lenses [Paragraph [0023]-[0026], [0030]-[0031] & [0037], Figs. 3-4, Driving module 13 as control electronics, electrically connected and configured to adjust focal length of each sub-liquid crystal lens 111 in liquid crystal lens array 11 allowing light to be focused in a plane, forming respective patches upon detector 12]; and
an image processor for generating an image from electromagnetic radiation detected by the detector [Paragraphs [0034]-[0036], Camera device as image processor, processing images and generating for display on three-dimensional display].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Wang into Holder, as it is simple in structure, high in shooting speed, convenient to operate and the like, and can be used for shooting a panoramic deep image (Wang, Paragraph [0008]).
However, neither Holder nor Wang teach or suggest each liquid crystal cell of the plurality providing a phase shift to electromagnetic radiation passing through the cell and control electronics for controlling the phase shifts provided by each of the liquid crystal cells of the plurality, wherein the control electronics is configured to control the phase shifts of the liquid crystal.
Chen teaches each liquid crystal cell of the plurality providing a phase shift to electromagnetic radiation passing through the cell [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 phase shifts the light pattern from laser emitter 20 passing liquid crystal system 16] and control electronics for controlling the phase shifts provided by each of the liquid crystal cells of the plurality, wherein the control electronics is configured to control the phase shifts of the liquid crystal [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 is controlled by computer 12, as control electronics, to phase shift the light pattern from laser emitter 20 passing liquid crystal system 16]. This known technique is applicable to the missile of Holder and method of Wang as they both share characteristics and capabilities, namely, they are directed to light and pattern generation. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Chen into Holder, to phase shift light to ensure accurate measurements and lighting upon the surfaces detected (Chen, Col. 3, ll. 1-9). Furthermore, one of ordinary skill in the art would have recognized that applying the known element of phase shifting in liquid crystal systems of Chen would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Chen to the teachings of Holder would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such light generation techniques into similar systems and methods. Further, applying and controlling phase shifting in liquid crystal systems to Wang with their own liquid crystal array accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for accurate lighting and detection upon the image sensor.

Regarding claim 16, missile claim 16 corresponds to the missile of claim 15 performing the method of imaging corresponding to the imaging device of claim 5 as outlined above. Therefore claim 16 is also rejected for the same reasons of obviousness as listed above
[Col. 2, Fig. 1, missile with camera and lens, as imaging device performing imaging].

Regarding claim 20, Holder discloses a missile comprising an imaging device [Col. 2, Fig. 1, missile with camera and lens, as imaging device].
However, Holder does not explicitly disclose the imaging device of claim 17.
Wang in view of Chen teaches of the imaging device of claim 17 as outlined in the rejection above.
Wang teaches of an imaging device comprising:
a liquid crystal including first and second liquid crystal cells, each of the first and second liquid crystal cells providing electromagnetic radiation passing through the cell, wherein the first and second liquid crystal cells are arranged in first and second patches, respectively [Paragraph [0023]-[0026] & [0030]-[0031], Figs. 3-4, each sub-liquid crystal lens 111 in liquid crystal lens array 11 allowing light to be focused in a plane, forming respective patches upon detector 12];
a detector [Paragraph [0023]-[0026], image sensor 12 as detector];
control electronics for controlling each of the first and second liquid crystal cells, such that each of the first and second patches focuses electromagnetic radiation towards the detector [Paragraph [0023]-[0026], [0030]-[0031] & [0037], Figs. 3-4, Driving module 13 as control electronics, electrically connected and configured to adjust focal length of each sub-liquid crystal lens 111 in liquid crystal lens array 11]; and
[Paragraphs [0034]-[0036], Camera device as image processor, processing images and generating for display on three-dimensional display].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Wang into Holder, as it is simple in structure, high in shooting speed, convenient to operate and the like, and can be used for shooting a panoramic deep image (Wang, Paragraph [0008]).
	However, Holder and Wang do not explicitly disclose a liquid crystal spatial light modulator including first and second liquid crystal cells, each of the first and second liquid crystal cells providing a phase shift to electromagnetic radiation passing through the cell, and the  control electronics for controlling the phase shifts provided by each of the first and second liquid crystal cells.
Chen teaches of a liquid crystal spatial light modulator including first and second liquid crystal cells, each of the first and second liquid crystal cells providing a phase shift to electromagnetic radiation passing through the cell [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 phase shifts the light pattern from laser emitter 20 passing liquid crystal system 16], and the control electronics for controlling the phase shifts provided by each of the first and second liquid crystal cells [Cols. 2-3, ll. 18-10, Fig. 1, liquid crystal system SLM 16 is controlled by computer 12, as control electronics, to phase shift the light pattern from laser emitter 20 passing liquid crystal system 16]. This known technique is applicable to the method of Wang as they both share 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the liquid crystal system described in Chen into Holder, to phase shift light to ensure accurate measurements and lighting upon the surfaces detected (Chen, Col. 3, ll. 1-9). Furthermore, one of ordinary skill in the art would have recognized that applying the known element of phase shifting in liquid crystal systems of Chen would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Chen to the teachings of Holder would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such light generation techniques into similar systems and methods. Further, applying and controlling phase shifting in liquid crystal systems to Wang with their own liquid crystal array accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for accurate lighting and detection upon the image sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487